DETAILED ACTION
This is in response to applicant's communication filed on 11/19/2020, wherein:
Claim 1-24, 31, and 33 are pending.
Claim 1-24, 31, and 33 are amended.
Claim 25-30, 32, and 34-37 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 7-9, 21-24, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over R3-173935 (3GPP TSG-RAN WG3 Meeting #97bis Prague, Czech Republic, 9-13 October 2017; provided by applicant on 05/04/2022; “3GPP” hereinafter) in view of Tao (US 20200053608 A1).

Regarding claim 1, 3GPP discloses a method of updating a list of neighbor relations between cells of a radio access network, RAN, the cells of the RAN comprising first cells configured to provide radio access according to a first radio access technology, RAT, and second cells configured to provide radio access according to a second RAT that is different from the first RAT (section "22.3.4a Inter-frequency Automatic Neighbor Relation Function for EN-DC”, Figure 22.3.4a-1:"Automatic Neighbor Relation Function for EN-DC — NR cell detected"; EN-DC refer to dual connectivity that the UE is connected to at least a primary cell and a secondary cell (the first RAT), hence, the UE is connected to at least two "first cells"; the NR cells are "second cells"), the method comprising the steps of: 
each of at least two of the second cells of the RAN to transmit a measurement signal to a radio device that is served by one or more cells of the RAN other than the at least two second cells of the RAN (Page 9 - section 22.3.4a – step “1 The eNB instructs a UE to look for neighbor NR cells", "2 The UE reports the NR PCI of the detected NR cells" which indicates that the measurement signals are sent, since otherwise the UE would not be able to look for the cells and report the NRI PCI of the detected cells);
receiving a confirmation report indicative of a reception of the measurement signal at the radio device from one second cell among the at least two second cells (Page 9 - section 22.3.4a – step "2 The UE reports the NR PCI of the detected NR cells"); and 
updating the list of neighbor relations according to the received confirmation report (Page 9 - section 22.3.4a – step “5  The eNB updates its respective Neighbor Relation Table”).
However, the reference is silent on details about initiating each of at least two of the second cells of the RAN to transmit a measurement signal to a radio device that is served by one or more cells of the RAN other than the at least two second cells.
Tao discloses initiating each of at least two of the second cells of the RAN to transmit a measurement signal to a radio device (abstract – “A transmitter transmits a reference signal request to the neighbor radio base station. The reference signal request requests the neighbor radio base station to provide the beamformed reference signal to the user equipment”, Fig. 13 and ¶0146 – “the serving gNB1 may thus decide to request the neighbor gNB2 to provide the NR connected reference signal to the UE, by transmitting a corresponding request (see arrow “NR connected RS request”)”).
Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed the invention, to modify the invention of 3GPP to incorporate the ability to request reference signal from Tao because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to ensure reference signal is available for measurement.

Regarding claim 2, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the step of updating the list comprises or is implemented by: including, in the list, a neighbor relation between the one second cell and at least one of the one or more serving cells (3GPP – page 9 – step “5 The eNB updates its respective Neighbor Relation Table”). 

Regarding claim 4, the combined teaching of 3GPP and Tao  discloses the method of claim 1 wherein the measurement signal comprises at least one of a reference signal, RS, and a synchronization signal, SS, particularly a channel state information RS, CSI-RS, or a SS block, SSB (Tao – Abstract and Fig. 13 disclose reference signal), the combined teaching of 3GPP and Tao would be obvious for the same reason as in claim 1.

Regarding claim 5, the combined teaching of 3GPP and Tao  discloses the method of claim 1 wherein the step of initiating the transmission of the measurement signals comprises or is implemented by: sending a RAN control message to each of the at least two second cells, the RAN control message triggering the respective second cell to transmit the measurement signal (Tao - abstract – “A transmitter transmits a reference signal request to the neighbor radio base station. The reference signal request requests the neighbor radio base station to provide the beamformed reference signal to the user equipment”, Fig. 13 and ¶0146 – “the serving gNB1 may thus decide to request the neighbor gNB2 to provide the NR connected reference signal to the UE, by transmitting a corresponding request (see arrow “NR connected RS request”)”, wherein the reference signal request is a RAN control message), the combined teaching of 3GPP and Tao would be obvious for the same reason as in claim 1.

Regarding claim 7, the combined teaching of 3GPP and Tao discloses the method of claim 5, wherein each of the RAN control messages comprises a request for a handover to the respective second cell or a request for adding the respective second cell to a secondary cell group, SCG (Fig. 13 and ¶0147 – “the measurement results can then be used by the serving gNB1 to decide whether to hand over the UE to the neighboring cell, in which case a corresponding handover request can be transmitted to the neighboring gNB2 in a suitable manner (e.g., as known from LTE)”), the combined teaching of 3GPP and Tao would be obvious for the same reason as in claim 1.

Regarding claim 8, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the step of initiating the transmission of the measurement signals comprises or is implemented by: transmitting a radio resource control, RRC, message to the radio device, the RRC message configuring the radio device to measure the measurement signal according to a measurement configuration of the one or more serving cells and/or according to a resource configuration of each of the at least two second cells (3GPP - Page 9 - section 22.3.4a – step “1 The eNB instructs a UE to look for neighbor NR cells"; Tao – Fig. 13 and ¶0146 – “The serving gNB1 can inform the UE on the result of the request, by e.g., transmitting a further Measurement Control message (e.g., to provide scheduling information of the NR connected reference signal)”), the combined teaching of 3GPP and Tao would be obvious for the same reason as in claim 1.

Regarding claim 9, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the confirmation report comprises or is implemented by a measurement report indicative of a result of a measurement of the measurement signal at the radio device, and/or wherein the confirmation report is selectively transmitted depending on a result of the measurement of the measurement signal at the radio device (3GPP - Page 9 - section 22.3.4a – step "2 The UE reports the NR PCI of the detected NR cells", Tao – Fig. 13 discloses transmitting measurement report).

Regarding claim 21, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the method is performed by a first cell of the RAN that is serving the radio device (3GPP – page 8-9 and Fig. 22.3.4a-1 disclose the method is performed by the serving cell A; Tao – abstract and Fig. 13 discloses the method is performed by serving gNB1). 

Regarding claim 22, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the measurement signal is cell-specific for the respective one of the at least two second cells (3GPP - Page 9 - section 22.3.4a – step “1 The eNB instructs a UE to look for neighbor NR cells"; Tao – Fig. 13 and ¶0146 – “The serving gNB1 can inform the UE on the result of the request, by e.g., transmitting a further Measurement Control message (e.g., to provide scheduling information of the NR connected reference signal)”, which indicates that the measurement signal is cell specific), the combined teaching of 3GPP and Tao would be obvious for the same reason as in claim 1.

Regarding claim 23, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the one or more serving cells comprise one of the first cells, which is serving the radio device in a single connectivity mode (3GPP – page 7-9 – section 22.3.4 disclose performing measurement for enable EN-DC which indicates the serving cell is in single connectivity mode before detecting the neighbor cell).

Regarding claim 24, the combined teaching of 3GPP and Tao discloses the method of claim 1, wherein the one or more serving cells comprise one of the first cells and one of the second cells, which are serving the radio device in a dual connectivity mode (3GPP – page 7-9 – section 22.3.4 disclose performing measurement for enable EN-DC which indicates the serving cell is in dual connectivity mode after detecting the neighbor cell).

Regarding claim 31, the scope and content of the claim recites a device for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 33, the scope and content of the claim recites a base station configured to communicate with a UE, the base station comprising a radio interface and processing circuitry configured to execute the steps of claim 1, therefore, being addressed as in claim 1.

Allowable Subject Matter
Claim 3, 6, and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643